DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/22 has been entered.
 
Claim Objections
Claim 12 is objected to because of the following informalities:  “the at least one hole” should eb “the at least one of the second holes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 14 there is no antecedent basis for the term “the bridge plate”. It appears that either the claim should read “a bridge plate” or claim 14 should depend from claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,6-8,10,11,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heydari(US9198321) in view of Tufty et al(US20210153390).
[claim 1] Heydari teaches an adapter plate(600) for fastening a server component to a rack in a datacenter(C4 L56-61), the adapter plate having holes(610) to receive buttons(capable of receiving buttons, such as button 680, in fig 6c) in configurable positions, and at least one button(680) received in at least one of the holes, wherein the configurable positions enable the at least one button to mate with at least one keyhole(775) of a bracket(750) of the rack in order to hang the server component from the bracket such that the at least one button can support a weight of the server component. Heydari however does not specifically teach that the server component is a manifold. Tufty teaches a similar system for connecting a manifold(42,44) to a bracket(24) by an adapter plate(40), and further teaches using manifolds as components of a server. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the adapter plate of Heydari to attach a manifold to a rack in a datacenter, as this would merely be using known connectors to attach known server components as taught by Tufty. 
[claim 2] further comprising second holes(615) which enable fastening of the adapter plate to a manifold.
[claim 3] further comprising third holes(615) which enable fastening of the adapter plate to cage nuts of the bracket. 
 [claim 6] further comprising second holes(615) that enable fastening of the adapter plate to a bridge plate. 
[claim 7] further comprising spacing between the holes(as seen in figure 6a) so that the configurable positions are adapted for the manifold and a second suitably sized manifold. 
[claim 8] Heydari teaches a system for fastening a server component to a rack in a datacenter, comprising a bracket(750) having keyholes(775) to receive buttons(capable of receiving buttons, such as buttons (680)), the bracket adapted for coupling to the rack, an adapter plate(600) having second holes(610) to receive the buttons in configurable positions on the adapter plate and at least one button(680) received in at least one of the second holes(fig 6c), the configurable positions to enable the at least one button to mate with at least one keyhole of the bracket(when aligned) in order to hang the server component from the rack such that the at least one button supports a weight of the server component. Heydari however does not teach that the server component is a manifold. Tufty teaches a similar system for connecting a manifold(42,44) to a bracket(24) by an adapter plate(40), and further teaches using manifolds as components of a server. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the adapter plate of Heydari to attach a manifold to a rack in a datacenter, as this would merely be using known connectors to attach known server components as taught by Tufty. 
[claim 10] further comprising third holes(615) which enable fastening of the adapter plate to a manifold.
[claim 11] further comprising third holes(615) which enable fastening of the adapter plate to cage nuts of the bracket. 
[claim 14] further comprising third holes(615) that enable fastening of the adapter plate to a bridge plate. 
[claim 15] further comprising spacing between the second holes(as seen in figure 6a) so that the configurable positions are adapted for the manifold and a second suitably sized manifold. 
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 4,5,9,12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to claims 4,5,12,13 and 16, the claims were found to contain allowable subject matter as the prior art does not teach an adapter plate, system for fastening a manifold to a rack in a datacenter with an adapter plate, or method for fastening a manifold in a rack in a datacenter using an adapter plate, as recited in the claims, wherein the button is fastened to a hole in the adapter plate using a fastener.

Response to Arguments
Applicant's arguments filed 10/25/22 have been fully considered but they are not persuasive. With regards to claim 1, Applicant argues that Heydari does not teach an adapter plate “wherein the configurable positions enable the at least one button to mate with at least one keyhole of a bracket of the rack in order to hang the manifold from the bracket such that the at least one button supports a weight of the manifold” as recited in the claim. Applicant argues that since Heydari discloses the arrangement where the installed server component sits on top of the server component bracket, which in turn sits on top of the server chassis bracket, the server component does not hang from the bracket. The examiner disagrees, the claim only requires that the configurable positions enable the button to mate with at least one keyhole of a bracket of the rack in order to hang the manifold from the bracket such that the at least one button supports a weight of the manifold. As seen in the figure 7c of Heydari, if the server chassis bracket(750) were arranged vertically, i.e. bracket 750 positioned on a vertical wall surface, the server component bracket would be arranged such that the buttons could be received in keyholes of the server chassis bracket and would allow the server component to hang from the bracket such that the at least one button supports a weight of the server component. Applicant further argues that rotating the server component bracket 90 degrees, would cause the server component to detach from the server component bracket, it is unclear how this would happen, as detailed above, if the server chassis bracket were rotated 90 degrees to match the vertical orientation of figure 7c, the force of gravity would act to seat the buttons within the narrow portion of the keyhole, it is unclear how the server component would be made to detach from the bracket in such a state. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., weight of the manifold) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632